Citation Nr: 1550465	
Decision Date: 12/02/15    Archive Date: 12/10/15

DOCKET NO.  12-14 474A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for a right elbow disability.

2.  Entitlement to service connection for a right elbow disability, to include right medial epicondylitis.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1985 to July 2005.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2015, the Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

In October 2015, the Veteran's representative submitted additional evidence along with a signed waiver of RO consideration of the evidence.  This evidence is therefore accepted for inclusion in the record on appeal.  See 38 C.F.R. §§ 20.800, 20.1304 (2015).


FINDINGS OF FACT

1.  An October 2005 rating decision denied entitlement to service connection for a right elbow disability, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.  

2.  Evidence received since the time of the October 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the Veteran's claim for entitlement to service connection for a right elbow disability.

3.  The probative, competent evidence demonstrates that right medial epicondylitis had onset during active duty.





CONCLUSIONS OF LAW

1.  The October 2005 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for a right elbow disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303 (2015). 

3.  The criteria for service connection for right medial epicondylitis have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this decision, the Board reopens and grants the claim for entitlement to service connection for a right elbow disability, which represents a full grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f) (2015).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011).  Here, the Veteran did not submit any new and material evidence within the year following the October 2005 rating decision, nor did she file a timely appeal to the October 2005 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2005); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In a September 2010 rating decision, the RO declined to reopen the Veteran's claim for entitlement to service connection for a right elbow disability.  Although the RO did not find that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the October 2005 denial was the RO's finding that the evidence did not demonstrate a current right elbow disability.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the October 2005 rating decision that addresses this basis or provides another theory of entitlement.

Evidence submitted and obtained since the October 2005 rating decision includes VA treatment records, a VA examination and opinion, and an additional opinion from the Veteran's treating physician.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it addresses whether the Veteran has a current right elbow disability.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for a right elbow disability is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

The Veteran asserts that she has a bilateral elbow disability which began during active duty service.  Service connection is already in effect for left medial epicondylitis.  

Service connection may be established for disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309 (2015).  Walker v. Shinseki, 708 F.3d 1331, 1338

With respect to a current disability, the record reflects a diagnosis of chronic right elbow pain related to right medial epicondylitis during the pendency of the appeal.  As such, the Board finds the Veteran has established a current disability for the purposes of service connection.  

With respect to an in-service event or injury, the Veteran's May 2005 separation examination reflects that the Veteran reported bilateral elbow pain dating back to 1999, and that she indicated that the pain began immediately after she received an Anthrax vaccination during service.  As such, the Board finds the Veteran has established an in-service event for the purposes of service connection.

With respect to a nexus between the current disability and the in-service event, there are two medical opinions of record.  The Veteran underwent VA examination in September 2010.  The VA examiner diagnosed bilateral medial epicondylitis by history, but found that the Veteran presented only left medial epicondylitis and a normal right elbow on the day of the examination.  However, the examiner opined that bilateral medial epicondylitis was at least as likely as not the same as the elbow pain reported on the Veteran's May 2005 separation examination and, as such, was related to active duty service.  Subsequent to this examination, service connection was granted for left medial epicondylitis.  Additionally, the Veteran's VA physician, Dr. S. Molero, provided an opinion in October 2015.  Dr. Molero outlined the history of the Veteran's right elbow condition, and opined that the evidence demonstrated a diagnosis of and treatment for bilateral medial epicondylitis and that the Veteran has had continuous pain in both elbows since active duty service.
Furthermore, the Board acknowledges that the Veteran is competent to describe symptoms that she is able to perceive through the use of her senses.  See Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran has consistently and credibly asserted that her right elbow pain began during active duty service and has continued since that time.  

Based on the foregoing, the Board finds the preponderance of the evidence demonstrates that the Veteran's right medial epicondylitis had onset during active duty service.  Therefore, service connection for right medial epicondylitis is granted.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

New and material evidence having been submitted, the claim for entitlement to service connection for a right elbow disability is reopened and, to that extent, the claim is granted.

Entitlement to service connection for right medial epicondylitis is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


